Ex 99.1 CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS MAY TRAFFIC DALLAS, TEXAS – June 4, 2010 Southwest Airlines Co. (NYSE: LUV) announced today that the Company flew 6.7 billion revenue passenger miles (RPMs) in May 2010, a 3.5 percent increase from the RPMs flown in May 2009.Available seat miles (ASMs) in May 2010 were essentially flat with May 2009 at 8.6 billion.The load factor for the month was 77.2 percent, compared to 74.6 percent for the same period last year.For May 2010, passenger revenue per ASM is estimated to have increased in the 19 to 20 percent range as compared to May 2009. For the first five months of 2010, Southwest flew 30.3 billion RPMs, compared to 29.8 billion RPMs for the same period in 2009, an increase of 1.5 percent.Available seat miles decreased 4.4 percent to 39.5 billion from the 2009 level of 41.3billion.The year-to-date load factor was 76.8 percent, compared to 72.3 percent for the same period last year. This release, as well as past news releases on Southwest, are available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS MAY CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) % Load factor % % 2.6 pts. Average length of haul % Trips flown )% YEAR-TO-DATE CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) )% Load factor % % 4.5 pts. Average length of haul % Trips flown )% ***
